DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              PRISCILLA MARTINEZ and LUCAS BOTAZINI,
                            Appellants,

                                     v.

           CLAITON RODRIGUES, SERGIO MARTINEZ and
                      ROBERT ALENCAR,
                          Appellees.

                             No. 4D19-3140

                          [October 22, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. CACE 18-
009027(08).

  Yechezkel Rodal and Kristen Montgomery of Rodal Law, P.A., Fort
Lauderdale, for appellants.

   Kenneth A. Gordon, Brent V. Trapana and Benjamin Sunshine of
Brinkley Morgan, Fort Lauderdale, for appellee Claiton Rodrigues.

PER CURIAM.

  Affirmed.

GROSS, MAY and KUNTZ, JJ., concur.

                         *           *         *

  Not final until disposition of timely filed motion for rehearing.